Exhibit 32.1 Certification Pursuant to 18 U.S.C. 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of China Media Inc. (the “Company”) on Form 10-Q for the period ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dean Li, Chief Executive Officer of the Company certify, pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:February 14, 2011 By:/s/ Dean Li Dean Li President, Chief Executive Officer
